Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 22, 2022

                                       No. 04-20-00347-CV

                            IN THE INTEREST OF E.A.C., a Child,

                    From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010-CI-06011
                             Honorable Aaron Haas, Judge Presiding


                                          ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On February 16, 2022, we withdrew the submission date of this appeal to allow Appellant
Claudia O. to request on or before February 28, 2022 the complete reporter’s record of the
specific trial court proceedings she feels are necessary to her appeal. We further ordered
Appellant Claudia O. to file a copy of her request for a reporter’s record in this court on or before
February 28, 2022. We explained that failure to file a complete reporter’s record would result in
a presumption that any omitted portions of the record are relevant and would support the trial
court’s order. See Mason v. Our Lady Star of the Sea Catholic Church, 154 S.W.3d 816, 822
(Tex. App.—Houston [14th Dist.] 2005, no pet.). We further explained that if appellant failed to
comply with our order, this appeal would be submitted to the panel with a partial reporter’s
record.

        Appellant has failed to comply with our order; she has not filed a copy of any request she
made to the court reporter. Therefore, this appeal will be submitted to the panel with a partial
reporter’s record. We ORDER the above cause to be set for formal submission ON BRIEFS
ONLY before this Court on April 12, 2022 before a panel consisting of Justice Luz Elena D.
Chapa, Justice Beth Watkins, and Justice Liza A. Rodriguez.


           It so ORDERED on this 22nd day of March, 2022.

                                                                             PER CURIAM
ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court